Exhibit 10.7

AMENDMENT
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 20, 2015 (the “Amendment Effective Date”), is
among COMSTOCK RESOURCES, INC. (the “Borrower”), the financial institutions
party hereto as lenders, and BANK OF MONTREAL, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”).

PRELIMINARY STATEMENT

A.The Borrower, the Administrative Agent, the Lenders and certain other parties
have entered into that certain Fourth Amended and Restated Credit Agreement
dated as of November 22, 2013, (as amended, restated, modified or supplemented
from time to time until the date hereof, the “Credit Agreement”).

B.The Borrower has requested that the Administrative Agent and the Lenders amend
the Credit Agreement in order to revise the leverage ratio set forth in Section
7.13(a) subject to certain conditions more particularly set forth herein.

C.Subject to the terms and conditions of this Amendment, the Lenders, the
Administrative Agent have entered into this Amendment in order to effectuate
such amendments and modifications to the Credit Agreement, as set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties agree as follows:

Section 1.Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2.Amendment of Credit Agreement.  Section 7.13(a) of the Credit
Agreement is hereby amended in its entirety to provide as follows:

“(a)  Leverage Ratio.  Permit or suffer the ratio of (i) Total Debt to (ii)
EBITDAX, as of the last day of any period of four consecutive fiscal quarters
ending on March 31, June 30, September 30 and December 31 of each calendar year,
to be greater than (x) 5.00 to 1.00 through December 31, 2015 and (y)
thereafter, 4.00 to 1.00”.

Section 3.Ratification.  The Borrower hereby ratifies and confirms all of the
Obligations under the Credit Agreement (as amended or waived hereby) and the
other Loan Documents, and, in particular, affirms that the terms of the Security
Documents secure, and will continue to secure, all Obligations, after giving
effect to this Amendment.

Section 4.Effectiveness.  This Amendment shall become effective on the Amendment
Effective Date upon satisfaction of all of the conditions set forth in this
Section 4:

(a)The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent and the Majority
Lenders;

(b)The Borrower shall have made payment of all fees and expenses due and owing
under the Credit Agreement and under any separate fee agreement entered into by
the parties pursuant to Section 2.10 of the Credit Agreement;

(c)The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this

--------------------------------------------------------------------------------

Amendment has been duly authorized by all requisite corporate action on the part
of the Borrower; (ii) the Credit Agreement (as amended hereby) and each other
Loan Document constitute valid and legally binding agreements enforceable
against the Borrower and each other Loan Party that is a party thereto in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity, (iii) the
representations and warranties by the Borrower and the other Loan Parties
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof, and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.

Section 5.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 6.Miscellaneous.  (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Amendment”, “this Note”, “this
Mortgage”, “hereunder”, “hereof” or words of like import, referring to such Loan
Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, the Notes, or the Mortgage or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any default of the Borrower or any right, power or remedy of the
Administrative Agent or the Banks under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents and except as
otherwise modified by the terms hereof, the Credit Agreement and such other Loan
Documents shall remain in full force and effect; (c) this Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement; and (d) delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 7.Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
Fourth Amended and Restated Credit Agreement to be executed by its officer(s)
thereunto duly authorized as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

COMSTOCK RESOURCES, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Roland O. Burns

 

Name:

 

Roland O. Burns

 

Title:

 

President and

Chief Financial Officer

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

BANK OF MONTREAL, as Administrative Agent and Issuing Bank and Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ James V. Ducote

 

Name:

 

James V. Ducote

 

Title:

 

Managing Director

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Raza Jafferi

 

Name:

 

Raza Jafferi

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Elizabeth Schorman

 

Name:

 

Elizabeth Schorman

 

Title:

 

Vice President

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brandon M. White

 

Name:

 

Brandon M. White

 

Title:

 

Vice President

 

 

MUFG UNION BANK, N.A., (f/k/a UNION BANK, N.A.),
as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Rachel Bowman

 

Name:

 

Rachel Bowman

 

Title:

 

Vice President

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael Kutcher

 

Name:

 

Michael Kutcher

 

Title:

 

Assistant Vice President

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Alan Dawson

 

Name:

 

Alan Dawson

 

Title:

 

Director

 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel K. Hansen

 

Name:

 

Daniel K. Hansen

 

Title:

 

Vice President

--------------------------------------------------------------------------------

 

 

BRANCH BANKING AND TRUST COMPANY,
as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ryan K. Michael

 

Name:

 

Ryan K. Michael

 

Title:

 

Senior Vice President

 

 

ONEWEST BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Whitney Randolph

 

Name:

 

Whitney Randolph

 

Title:

 

Senior Vice President

 

 

ABN AMRO CAPITAL USA LLC, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Montgomery

 

Name:

 

David Montgomery

 

Title:

 

Executive Director

 

 

 

 

 

By:

 

/s/ U. Zutshi

 

Name:

 

U. Zutshi

 

Title:

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC,
as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marie Fernandes

 

Name:

 

Marie Fernandes

 

Title:

 

Authorized Signatory

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

By:

 

/s/ Nancy M. Mak

 

Name:

 

Nancy M. Mak

 

Title:

 

Senior Vice President

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Amendment to Fourth Amended and Restated Credit
Agreement dated as of February 20, 2015 (the “Amendment”), (ii) acknowledges and
agrees that its consent is not required for the effectiveness of the Amendment,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party and affirms that the terms of its respective
Guaranty guarantees, and will continue to guarantee, the Obligations, after
giving effect to the Amendment, and (iv) represents and warrants that (a) no
Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Amendment.

 

 

COMSTOCK OIL & GAS HOLDINGS, INC.

COMSTOCK OIL & GAS - LOUISIANA, LLC

COMSTOCK OIL & GAS GP, LLC,

 

 

By Comstock Resources, Inc., its sole member

 

COMSTOCK OIL & GAS, LP,

 

 

 

 

 

 

 

 

 

 

By Comstock Oil & Gas GP, LLC,

 

 

its general partner,

 

 

 

 

 

 

 

 

 

 

By Comstock Resources, Inc., its sole member

 

 

 

 

 

 

 

 

 

By:

 

/s/ Roland O. Burns

 

Name:

 

Roland O. Burns

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

COMSTOCK OIL & GAS INVESTMENTS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Roland O. Burns

 

Name:

 

Roland O. Burns

 

Title:

 

Manager

 